Citation Nr: 9918791	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  93-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1992 
rating decision by the Muskogee, Oklahoma RO.  This case was 
before the Board in February 1995 and August 1997 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected low back disability is 
manifested primarily by limitation of motion with objective 
evidence of pain consistent with not more than severe 
limitation of motion.  More than severe disability is not 
objectively shown.

3.  No evidence has been presented that the veteran's low 
back disability has required frequent periods of 
hospitalization or marked interference with employment.


CONCLUSION OF LAW

The criteria for a rating greater than 40 percent for a low 
back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in April 1947, the RO granted service 
connection for residuals of a low back injury and assigned a 
noncompensable rating.

In August 1992, the veteran filed a claim for an increased 
rating for his service-connected low back disability.  The 
veteran reported to a VA examination in September 1992.  The 
examination report notes the veteran's complaints of 
intermittent "sharp pain" that increased with activity.  
The report further notes the veteran's complaints of pain 
radiating to the right leg.  Examination of the low back 
revealed paraspinal muscle spasm from T11 to L5, negative 
left leg straight raise, and positive right leg straight 
raise at 10 degrees.  Flexion was 15 degrees with respect to 
the lumbar thoracic spine; the veteran was unable to backward 
extend without holding onto the examination table.  Lateral 
flexion was 5 degrees bilaterally.  The veteran was unable to 
rotate bilaterally secondary to spasm.  X-rays of the 
lumbosacral spine revealed alignment within normal limits 
with no evidence of acute fracture or subluxation.  
Degenerative changes were noted at the L5-S1 level.  
Diagnoses included sciatica nerve pain in the right leg and 
lumbar sacral back pain with bilateral paraspinal muscle 
spasm in the lumbar spine.

In December 1992, the veteran submitted treatment records 
from Methodist Hospital.  These treatment records note that 
the veteran was admitted in January 1957 with a flexion 
injury to the neck.  No complaints or finding of a low back 
disorder were noted.

After remand by the Board for additional development in 
February 1995, the veteran submitted private treatment 
records dated from 1987 to 1995, which include records of 
treatment for a low back disability.  Specifically, September 
1991, October 1991, and May 1992 treatment records from C. D. 
Cook, M.D., the veteran's private physician, note the 
veteran's complaints of pain in the low back secondary to 
osteoarthritis.

The veteran underwent a special VA spine examination in April 
1995.  The examination report notes the veteran's complaints 
of low back pain radiating to the right lower extremity, with 
weakness in the right lower extremity.  It was noted that the 
veteran wears a collar around the abdomen to decrease the 
back pain and to help him move around.  It was further noted 
that the veteran limps when walking and uses crutches.  
Examination revealed tenderness in the lumbosacral area.  The 
veteran had a positive Lasegue at 10 degrees on the right 
side.  Mild kyphosis was noted.  Forward flexion was 10 to 15 
degrees; the veteran was unable to flex further because of 
severe pain.  The veteran was unable to backward extend 
without any support and because of pain.  Lateral flexion was 
10 degrees bilaterally with severe pain.  The veteran was 
unable to rotate laterally because of muscle spasm and severe 
pain.  Diagnosis was L5-S1 sciatica, secondary to 
degenerative joint disease.

The RO found the April 1995 VA examination to be inadequate 
for rating purposes; therefore, the veteran underwent another 
special VA spine examination in May 1995.  The examination 
report notes the veteran's complaints of low back pain.  The 
veteran complained that sitting too long causes his back to 
ache and his right leg to tingle.  The veteran reported 
sustaining injuries to his neck after his discharge from the 
military.  Examination revealed some paravertebral muscle 
spasm in the lumbar region.  Forward flexion was 5 degrees; 
backward extension was 1 degree; lateral flexion was 3 
degrees bilaterally; rotation to the left was 3 degrees; 
rotation to the right was 2 degrees.  Upon straight leg 
lifting, the veteran was unable to lift either leg more than 
15 degrees without low back pain.  X-rays revealed 
degenerative disc disease at L5-S1, upper lumbar arthrosis, 
and syndesmophyte formation at the thoracolumbar level.  
Diagnosis was chronic low back pain.  The examiner stated 
that the veteran's post-service neck injuries resulted in "a 
new and distinct spinal condition which was not related to 
[the veteran's] service connected low back condition."  The 
examiner further stated that the veteran's low back 
disability "has little current effect on his ability to 
work."

The RO also found the May 1995 VA examination to be 
inadequate for rating purposes; therefore, the veteran 
underwent a special VA joints examination in July 1995.  The 
examination report notes a history, as reported by the 
veteran, of: low back injury during service; a fall in 1955 
in which the veteran injured his neck and aggravated his low 
back; a 1956 car accident in which the veteran injured his 
neck and aggravated his low back; and a 1962 job-related 
injury to the right arm with aggravation of the low back.  
The veteran also denied any post-service injury to the low 
back.  Examination revealed tenderness over the lumbar spine 
and moderate paravertebral spasm and guarding.  Range of 
motion of the lumbar spine was noted to be markedly limited.  
Specifically, flexion was 5 degrees, extension was 5 degrees, 
lateral bending was 5 degrees, and rotation was 5 degrees; 
all ranges of motion were limited due to pain.  Impression 
was degenerative joint disease of the lumbar spine with right 
radiculopathy.  The examiner indicated that the post-service 
disability was a progression of the service connected 
disability; a handwritten comment on the examination report 
signed by another physician stated "It was a new disorder in 
1955 & 1962 per c-file."

In August 1995, the RO confirmed and continued the denial for 
entitlement to an increased (compensable) rating.  On 
appellate review in August 1997, the Board again remanded the 
issue for additional development, to include VA orthopedic 
and neurological examinations.  Opinions were to be provided 
with respect to the following:  whether post-service injuries 
to the low back represent the onset of a new and distinct 
back condition or there was just a progression of the service 
connected low back condition; if the former, whether current 
findings of low back disability can be attributed solely to 
post-service injury; and the effect, if any, the veteran's 
service-connected disability has upon his ordinary activity 
and industrial capacity.

In September 1997, the veteran submitted treatment records 
from Latimer County General Hospital dated in 1962, which 
note that the veteran was treated for a right arm disability.  
The veteran also submitted a 1991 statement from Freeman 
Claxton, D.O.  Dr. Claxton indicated that he treated the 
veteran for right arm, right shoulder and upper back 
disabilities in the 1960s.

A November 1997 special VA orthopedic examination report 
notes the veteran's complaints of episodic low back pain, 
precipitated by riding in a car, lifting, repetitive 
movement, and untoward movements.  The veteran further 
complained of pain occasionally radiating down the right 
lower extremity.  The veteran reported that he sustained 
post-service injuries to his neck, but did not injure his 
back with those injuries.  He indicated that he continues to 
have problems with his cervical spine to this day.  
Examination of the lumbar spine revealed tenderness to 
palpation.  There was mild to moderate paravertebral spasm, 
chiefly on the right.  Flexion was 15 degrees; extension was 
10 degrees; lateral bending was 15 degrees bilaterally; 
rotation was 15 degrees bilaterally.  Straight leg raising to 
45 degrees bilaterally elicited back discomfort.  X-rays of 
the lumbosacral spine revealed degenerative changes with disc 
space narrowing at the L5-S1 intervertebral disc space.  
Impression included degenerative joint disease of the lumbar 
spine with right lower extremity radiculopathy and limitation 
of motion of the cervical spine.  The examiner stated:

It is my opinion that the injuries [the 
veteran] sustained to his cervical spine 
subsequent to his military service were a 
new and distinct condition.  That he did 
not injure his lumbar spine in 1955, 1956 
and 1962 per his history today.

As to . . . what current findings of 
cervical spine disability can be 
attributed to post service injury - that 
would be "All" of his findings.

As to [the veteran's] low back - it is my 
opinion that the post service injuries 
were just a progression of the service 
connected low back condition and what 
current findings of low back disability 
can be attributed solely to post service 
injury - "None". . . . It is my opinion 
that the veteran is unable to perform 
manual labor and/or light work as a 
result of numerous injuries and medical 
problems.  It is my opinion that his post 
service connected low back injuries 
solely do not limit his ability to work 
to any great degree. . . .

It is my opinion the functional loss is 
mild to moderate.

An April 1998 VA hospitalization report notes that the 
veteran was admitted with complaints of low back pain and 
right lower extremity pain.  Upon examination, there was no 
EMG evidence of an active lumbosacral radiculopathy on the 
right side.  Discharge diagnoses included chronic low back 
pain and osteoarthritis.

A May 1998 special VA neurological examination report notes 
the veteran's complaints of low back pain and right lower 
extremity weakness.  Neurological examination revealed deep 
tendon reflexes of 2+ in the upper extremities, 2-3+ in the 
knees, and 2+ in the ankles.  There was decrease of sensory 
to all modalities in the right lower extremity without rod 
distinction.  MRI of the lumbosacral spine was unremarkable 
for levels L1-L2, L2-L3 showing a minimal broad based disc 
bulging in L3-L4, a 2 millimeter disc protrusion in L4-L5 and 
a mild disc bulging L5-S1.  It was the examiner's conclusion 
that the veteran had an acute lumbago (low back pain) during 
service.  Since that time, the veteran has had

chronic low back pain of the mechanical 
type and right lower extremity 
significant weakness.  There has been no 
significant fluctuation in the symptoms.  
[The veteran's] physical exam does not 
show a deficit that would be with a root 
compression by a disc disease but because 
of atypical features we prompted the 
ancillary investigations including an EMG 
which was normal and a LS spine MRI which 
does not show any significant lesions 
encroaching the root.

In a June 1998 addendum, the VA neurologist stated: 

[a]fter complete review of the 
[veteran's] clinical presentation and the 
rest of the assessment, we cannot assess 
a significant objective neurological 
deficit especially in relation to the 
symptoms of the [veteran].  The 
[veteran's] disability has to be mainly 
attributed to musculoskeletal reasons.

Based on findings from the 1997 and 1998 VA examinations, the 
rating for the veteran's low back disability was increased 
from 0 percent to 40 percent in July 1998.

Additional evidence submitted by the veteran includes the 
veteran's outpatient pharmacy records from 1996 to 1997.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.  However, on the 
basis of the evidence of record, the Board finds that an 
increase is not warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The appellant's back disability is rated as 40 percent 
disabling under the Diagnostic Code for limitation of motion 
of the lumbar spine, which contemplates severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  This is the 
maximum rating under Code 5292.  In the alternative, there 
are other Codes which could be considered, to include 
Diagnostic Code 5295, which again provides a maximum 40 
percent rating for severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Accordingly, 
application of this Code would not provide the veteran with a 
higher evaluation.  Diagnostic Code 5289 provides a 40 
percent evaluation for ankylosis of the lumbar spine when in 
a favorable position and 50 percent when in an unfavorable 
position.  Clearly, however, the veteran does have motion of 
the spine in all directions and there is no ankylosis of the 
lumbar spine, either favorable or unfavorable.  Another 
alternative would be to rate the condition as intervertebral 
disc syndrome.  In this regard, Diagnostic Code 5293 provides 
a 60 percent rating when the disc syndrome is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  A 40 percent rating is warranted when there are 
severe recurring attacks with intermittent relief.  The 
examinations of record do not provide a basis for an award 
higher than 40 percent.  For instance, at the time of the 
latest examination, muscle spasm was present, but there was 
no sign of radiculopathy, and deep tendon reflexes were 
intact.  In fact, it does not appear that intervertebral disc 
syndrome has been identified; the examiner noted that there 
was no significant objective neurological deficit.  Moreover, 
there is no evidence of the persistent symptoms that would be 
required for a finding of pronounced disability.  

The appellant's low back disability is rated at the highest 
schedular level of compensation provided.  The Board notes 
that the Court of Appeals for Veterans

Claims (Court) has expressed guidance concerning the rating 
of musculoskeletal disorders in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In that opinion, the Court held that the 
provisions of the Rating Schedule do not subsume 38 C.F.R. 
§ 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
the case at hand, however, any functional impairment due to 
pain is contemplated by the current evaluation.  38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1996); 
See DeLuca, supra.  In concluding that the veteran is not 
entitled to a higher rating for a back disorder, the Board is 
cognizant of his complaints of pain.  Furthermore, the Board 
is aware of the provisions of § 4.40 which state that 
weakness is as important as limitation of motion, and a part 
that becomes painful on use might be considered seriously 
disabled.  38 C.F.R. § 4.40 (1996); see also DeLuca, supra; 
Schafrath, supra.  The veteran's complaints of pain have been 
objectively confirmed by VA examiners.  At the time of the 
most recent VA orthopedic examination, the examiner noted 
limitation of motion of the spine with pain.  However, the 
examiner classified functional loss as "mild to moderate."  
Therefore, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain other than that 
contemplated by the current rating.

Whereas the appellant is rated at the highest level provided 
by the rating schedule for this disability, and he has not 
withdrawn his appeal, it is appropriate to consider whether 
extra-schedular rating is warranted.  To warrant 
extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) (1998), 
the evidence must show that application of the rating 
schedule is impracticable.  There is no evidence of frequent 
hospitalization or marked interference with employment due to 
a back disability.  Id.  Whereas the appellant is rated 
according to the most appropriate diagnostic code, is rated 
at the highest level provided by the code, does not reveal 
objective evidence of pain other than that contemplated by 
the current rating, and is not in such circumstances that

application of the rating schedule is impracticable, the 
preponderance of the evidence weighs against an award of 
increased rating for a low back disability.


ORDER

An increased rating for a low back disorder is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

